Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Election/Restrictions
Claims 11-14 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2019, 07/02/2019, 11/22/2019, 05/21/2020, 07/01/2020, 07/23/2020, 11/25/2020, 04/15/2021, 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 15-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong (CN 104455858 A).
In regard to claims 1 and 22, Kong discloses a press fitting device (Fig. 1) for establishing a fluid tight connection with at least one pipe section (Fig. 7, pipe 5), 
the press fitting device comprising:
at least one cap element (Fig .1, 3) positioned around the at least one pipe section (Fig. 7, 3 is positioned around 5); and 
at least one ring member (Fig. 1, 2) overlying at least a portion of the at least one cap element (Fig. 1, 2 overlies a portion of the end of 3),
the at least one ring member configured to generate or actively generate a sound when a gaseous fluid flows along or through the press fitting device in a press fit condition, in which the connection is press-fit, if the connection is not fluid-tight (Fig. 1, 2 is capable of actively generate a sound when a fluid flows. See note below.).  
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2114. In this case, the recitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” is a functional recitation intended to generate a sound. Since the structure of 2 of Kong is capable of generating a sound, then it meets the limitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” at least for condition “b)” and “d)”. 
In regard to claim 2, Kong discloses the press fitting device according to claim 1, wherein the press fitting device is configured to generate the sound in the form of density fluctuations in the gaseous fluid flowing along or through the press fitting device 
In regard to claim 3, Kong discloses the press fitting device according to claim 1, wherein the sound comprises at least one of a whistling sound, a rattling sound, a squeaking sound, a humming sound, a hissing sound, a rumbling sound, and a crackling sound (See note for claim 1 above regarding functional recitations. Claim 3 recites “the sound” which follows the functional recitation “configured to” in claim 1 and only requires the structure of Kong to be capable of producing the claimed sounds. Since fluid flow through the fitting device of Kong is capable of producing at least a humming sound during fluid flow or a whistling, squeaking, or hissing sound in the event of a leak, then the fitting device of Kong meets the limitations of claim 3.).
In regard to claims 15 and 16, Kong discloses the press fitting device according to claim 1, the press fitting device comprising a sleeve member (Fig. 1, sleeve member 1) for being at least partially inserted into the pipe section such that a fluid passage is formed between the sleeve member and the pipe section in the pre-press fit condition (Fig. 7, 1 inserts into 5 and is capable of being partially inserted in a pre-press fit condition. The recitation of “for being at least partially inserted…in the pre-press fit condition” is a recitation of intended use. See note for claim 1 above regarding functional recitations and statements of intended use.). 
In regard to claim 17, Kong discloses the press fitting device according to claim 1, wherein the cap element is configured to be pressed by a press fitting tool (Fig. 1, 3 is 
In regard to claim 19, Kong discloses the press fitting device according to claim 1, wherein a leakage-susceptible portion of the press fitting device, where fluid is prone to leak if the connection is in the pre-press fit condition or in the press fit condition but not fluid-tight, comprises a shape promoting an increased volume of generate sound (Fig. 7, the fitting device can be positioned in a pre-press fit condition such that a leak occurs which would create a shape at the leak that would promote generating an increased volume of sound as compared to a fluid-tight press fit condition). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-6, 10, 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hegler et al. (US 2013/0291988 hereinafter “Hegler”) in view of Zuber et al. (US 8,002,167 hereinafter “Zuber”).
In regard to claims 1 and 22, Hegler discloses a press fitting device (Fig. 2, 30) for establishing a fluid tight connection with at least one pipe section (Fig. 2, pipe at 48), 
the press fitting device comprising:
at least one cap element (Fig. 2, 50) positioned around the at least one pipe section (Fig. 2, 50 is positioned around 48); and 
at least one ring member (Fig. 2, 32),
the at least one ring member configured to generate or actively generate a sound when a gaseous fluid flows along or through the press fitting device (Fig. 2, vent passage 54 of 32 is capable of actively generating a sound as fluid flows through during a leak similar to applicant’s invention where sound is generated by fluid flow through a vent hole) in a press fit condition, in which the connection is press-fit, if the connection is not fluid-tight (Fig. 2, press-fit connection at 42 and if it is not fluid-tight then the escaped fluid would flow through the vent passage 54. See note below.).  
Hegler does not expressly disclose the at least one ring member overlying at least a portion of the at least one cap element. 
In the related field of welded pipe connections, Zuber teaches positioning a tube end (Fig. 2, tube 2 and end of 2 at 4) in a widened section of a ring member (Fig. 2, widened section at 7 and ring member 3) for welding (Fig. 2, tube 2 and member 3 are welded together at 7 where 3 overlies the end of 2) in order to have the advantage of both radial and axial locking of the weld (In 1:38-64 discloses the benefits of welding the tube end 2 in a widened section of a ring member 3).
It would have been obvious to one having ordinary skill in the art to have modified the weld 52 between 50 and 32 of Hegler where 32 overlies the end of 50 at 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2114. In this case, the recitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” is a functional recitation intended to generate a sound. Since the structure of the vent passage 54 of Hegler is capable of generating a sound, then it meets the limitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” at least for condition “b)” and “d)”. 
In regard to claim 2, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device is configured to generate the sound in the form of density fluctuations in the gaseous fluid flowing along or through the press fitting device (Fig. 2, the sound generated as fluid flows through 54 in the form of density fluctuations similar to the applicant’s invention such that fluid flows through a passage and generates a sound. See note above for claim 1 regarding functional recitations.).  
In regard to claim 5, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device comprises a fluid vibration member (Fig. 2, 32) positioned such that a 6842467.1gaseous fluid flowing through the press fitting device is incident on the fluid vibration member so that the fluid is caused to vibrate (Fig. 2, fluid is incident on 32 by flowing through 54).  
In regard to claim 6, Hegler and Zuber discloses the press fitting device according to claim 5, and Hegler further discloses the press fitting device comprises a fluid guide channel (Fig. 2, 54 is a fluid guide channel) and the fluid vibration member is positioned such that a fluid flowing through the fluid guide channel is incident on the fluid vibration member so that the fluid and is caused to vibrate (Fig. 2, the fluid flowing through 54 can be interpreted as vibrating as it contacts the walls of 54 in order to vent out).  
In regard to claim 10, Hegler and Zuber discloses the press fitting device according to claim 5, and Hegler further discloses the fluid vibration member is made from a rigid material (Fig. 2, in [0003] discloses these types of fittings can be made of carbon or stainless steel which are rigid materials).
In regard to claims 15 and 16, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device comprising a sleeve member (Fig. 2, 34) for being at least partially inserted into the pipe section (Fig. 2) such that a fluid passage is formed between the sleeve member and the pipe section in the prepress fit condition (Fig. 2, a fluid passage can be defined between 34 and 48 in a pre-press condition such that fluid can leak through).  
In regard to claim 17, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses wherein the cap element is configured to be pressed by a press fitting tool (Fig. 2, 50 is capable of being pressed by a press fitting tool).  
See note for claim 1 regarding functional recitations. Since the functional recitation of configured to be pressed by a press fitting tool does not structurally 
In regard to claim 18, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device is configured to promote an increased volume of generated sound (Fig. 2, 30 is configured to promote increased volume of generated sound through passage 54 which provides an opening for fluid to escape and thus promotes an increased sound as compared to a device without a vent passage).
See note for claim 2 regarding functional recitations. Since the functional recitation of configured to promote an increased volume of generated sound does not structurally differentiate 30 and 54 of Hegler to the applicant’s invention of a hole for leaked fluid, then 30 and 54 of Hegler meets the required functional recitation.
In regard to claims 23 and 24, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting;
wherein the sound has a sound pressure of 70 dB(A) or higher, when measured at a distance of one meter from the press fitting and at an air pressure of 0.2bar.
While Hegler do not expressly disclose the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting or the sound has a sound pressure of 70 dB(A) or higher, when measured at a 
It would have been obvious to one having ordinary skill in the art to have modified Hegler to have the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting or the sound has a sound pressure of 70 dB(A) or higher, when measured at a distance of one meter from the press fitting and at an air pressure of 0.2bar, as the sound may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of detecting a leak and audible to alert an operator or multiple operators near a dangerous leak. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 3-4, 7-9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegler (US 2013/0291988) in view of Zuber (US 8,002,167) and further in view of Preimesberger (US 2011/0025045).
In regard to claims 3, 7-9, and 19-20, Hegler and Zuber discloses the press fitting device according to claims 1 and 5, but does not expressly disclose the fluid vibration member is configured to separate a flow that makes a whistling sound;

	In the related field of pipe connections, Preimesberger teaches a fitting (Fig. 1) with a leak detection hole (Fig. 1, opening 42) shaped to whistle in the event of a leak (In [0014], [0016], and [0018] discloses the whistle sound generated by 42).
	It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates a whistling sound in order to have the advantage of detecting an improper assembly as taught by Preimesberger in [0018].
In regard to claim 4, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound comprises a frequency lying in a range of 16 Hz to 20 kHz.
In the related field of pipe connections, Preimesberger teaches passage in a pipe connection (Fig. 1, hole of 20 creates an audible sound for leak detection) for leaks that creates an audible sound such as a “whistle” sound in order to have the advantage of indicating a leak (In [0004] and [0016-0018] discloses an audible whistle sound can indicate a leak and improper connection). Additionally, is known that audible frequency for humans range from about 20 Hz to 20 kHz as disclosed at https://www.ncbi.nlm.nih.gov/books/NBK10924/#:~:text=Humans%20can%20detect%20sounds%20in,to%2015%E2%80%9317%20kHz.). 
It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates an audible whistling sound in the range 
While Hegler, Zuber, and Preimesberger do not explicitly disclose a frequency the range of 16 Hz to 20 kHz; the frequency may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Hegler in view of Zuber and Preimesberger to have a frequency lying in a range of 16 Hz to 20 kHz, as the frequency may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of detecting a leak and audible to alert an operator. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 21, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound generated by the press fitting device is audible to a human ear at a distance of at least two meters.
In the related field of pipe connections, Preimesberger teaches passage in a pipe connection (Fig. 1, hole of 20 creates an audible sound for leak detection) for leaks that creates an audible sound such as a “whistle” sound in order to have the advantage of indicating a leak (In [0004] and [0016-0018] discloses an audible whistle sound can indicate a leak and improper connection). Additionally, is known that audible frequency for humans range from about 20 Hz to 20 kHz as disclosed at https://www.ncbi.nlm.nih.gov/books/NBK10924/#:~:text=Humans%20can%20detect%20
It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates an audible whistling sound in the range from about 20 Hz to 20 kHz which is capable of traveling at least two meters in order to have the advantage of detecting an improper assembly as taught by Preimesberger. 

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely only on the prior art Hegler applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679